Name: Commission Regulation (EEC) No 3336/87 of 5 November 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/26 6. 11 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3336/87 of 5 November 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as last amended by Regulation (EEC) No 3274/87 (I0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 C5), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 6 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24. 6 . 1985 , p. 11 . (&lt;) OJ No L 245, 29 . 8 . 1987, p. 11 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (&lt;) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183, 3 . 7 . 1987, p. 14 . n OJ No L 183, 3 . 7 . 1987, p. 16 . 0 OJ No L 300, 23 . 10 . 1987, p. 25. ( ,0) OJ No L 309, 31 . 10 . 1987, p . 48 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p. 47 . H OJ No L 183, 3 . 7. 1987, p. 18 . 6. 11 . 87 Official Journal of the European Communities No L 316/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 1 . Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,695 23,443 24,319 24,295 24,692 25,089 2. Final aids : \ \ (a) Seed harvested and processed in : I \ \  Federal Republic of Germany (DM) 59,80 56,92 58,99 59,06 60,00 61,23  Netherlands (Fl) 66,51 63,22 65,54 65,59 66,65 68,00  BLEU (Bfrs/Lfrs) 1 184,07 1 123,53 1 165,74 1 163,89 1 182,98 1 197,57  France (FF) 179,66 169,68 176,18 175,38 178,35 181,98  Denmark (Dkr) 213,90 202,65 210,40 210,12 213,59 215,40  Ireland ( £ Irl) 19,970 18,859 19,605 19,538 19,868 20,122  United Kingdom ( £) 14,564 13,537 14,172 14,103 14,364 14,506  Italy (Lit) 38 102 35 934 37 260 37 015 37 649 38 095  Greece (Dr) 2 485,31 2 214,80 2 345,41 2 287,91 2 338,86 2 324,04 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 764,49 3 570,91 3 680,44 3 664,37 3 725,59 3 758,38 (c) Seed harvested in Portugal and processed : \ \ \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 842,07 4 599,59 4 753,52 4 726,97 4 795,15 4 821,50 No L 316/28 Official Journal of the European Communities 6. 11 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 ' 2nd period 1 3rd period 2 4th period 3 5th period 4 2,500 2,500 27,195 2,500 2,500 25,943 2,500 2,500 26,819 2,500 2,500 26,795 2,500 2,500 27,192 2,500 2,500 27,589 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 65,76 73,19 1 304,24 198,35 235,78 22,049 16,204 42 095 2 806,16 62,88 69,90 1 243,69 188,37 224,53 20,938 15,178 39 926 2 535,65 64,95 72,23 1 285,90 194,87 232,29 21,684 15,812 41 253 2 666,26 65,02 72,28 1 284,06 194,07 232,00 21,616 15,744 41 007 2 608,76 65,97 73,34 1 303,14 197,04 235,48 21,946 , 16,004 41 641 2 659,71 67,20 74,69 1 317,74 200,66 237,29 22,201 16,146 42 087 2 644,89 385,53 4 150,02 385,53 3 956,45 385,53 4 065,97 385,53 4 04930 385,53 4 111,12 385,53 4 14332  in Portugal (Esc)  in another Member State (Esc) 429,31 5 271,39 429,31 5 028,90 429,31 5 182,83 429,31 5 156,29 429,31 5 224,46 42931 5 250,81 6. 11 . 87 Official Journal of the European Communities No L 316/29 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 34,906 3,440 0,000 34,617 3,440 0,000 34,942 3,440 0,000 35,266 3,440 0,000 35,590 2. Final aids : (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 84,22 93,84 1 674,66 255,64 303,12 28,419 21,144 54 312 3 745,85 83,58 93,10 1 660,60 253,19 300,46 28,146 20,860 53 771 3 644,85 84,38 93,97 1 676,19 255,32 303,28 28,407 21,054 54 148 3 670,81 85,26 94,95 1 691,11 257,22 306,09 28,639 21,249 54 484 3 671,75 86,04 95,82 1 706,65 259,58 308,90 28,902 21,443 54 983 3 704,96 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 4 150,17 530,49 4 105,37 530,49 4 127,45 530,49 4 164,82 530,49 4 214,36 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 041,43 6 812,93 0,00 6 974,00 6 747,69 0,00 7 026,25 6 798,25 0,00 7 064,1 1 6 834,89 0,00 7 119,29 6 888,27 3. Compensatory aids :  in Spain (Pta) 4 104,30 4 059,50 4 079,71 4 117,09 4 166,62 4. Special aid :  in Portugal (Esc) 6 812,93 6 747,69 6 798,25 6 834,89 6 888,27 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,064770 2,059030 2,053790 2,049010 2,049010 2,034850 Fl 2,324570 2,320850 2,316740 2,313200 2,313200 2,302150 Bfrs/Lfrs 43,187400 43,186700 43,173600 43,165900 43,1 65900 43,137300 FF 6,988870 7,001810 7,012110 7,022680 7,022680 7,055880 Dkr 7,966090 7,983260 7,999890 8,019540 8,019540 8,073170 £ Irl 0,777921 0,778990 0,780069 0,780905 0,780905 0,785396 £ 0,692212 0,693399 0,695006 0,696433 0,696433 0,700527 Lit 1 515,26 1 522,24 1 528,74 1 533,87 1 533,87 1 550,01 Dr 161,05200 163,03900 1 64,96800 166,79300 166,79300 172,33100 Esc 166,23500 1 67,04000 168,09900 169,09400 169,09400 171,73300 Pta 137,31300 138,84200 139,77700 140,47700 140,47700 142,31200